Citation Nr: 1122150	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-40 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome, right hand.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to October 21, 2009, and as 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to June 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, denied service connection for carpal tunnel of the right hand and granted service connection for PTSD, with an initial 30 percent disability rating assigned, effective June 2, 2007.  

In September 2008, the RO granted an increased initial rating of 50 percent, effective June 2, 2007.  In March 2010, the RO granted an increased initial rating of 70 percent, effective October 21, 2009.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for PTSD remains before the Board.  

The Veteran provided testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the April 2011 Board hearing, the Veteran stated that he was currently receiving Social Security Administration (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  
As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  

The Veteran also testified that he was participating in a VA vocational rehabilitation program.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA physicians.  Id. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  VA also has a statutory duty to obtain relevant records generated by Federal entities.  38 U.S.C.A. § 5103(b) (West 2002).  Therefore, the vocational rehabilitation records must be obtained.  

Finally, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran testified that he began to experience numbness and tingling in his right hand in service and that this intensified while he was receiving hospital treatment for service-related injuries.  He is competent to report current symptoms such as numbness and tingling in the right hand and when such symptoms began.  Janderau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 
8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His statements trigger VA's duty to provide an examination to determine the nature and etiology of his right hand symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  The AOJ should obtain all records pertaining to the Veteran's participation in VA Vocational Rehabilitation programs in accordance with 38 C.F.R. § 3.159.  

3.  Once all relevant records have been obtained, provide the Veteran with a VA examination to determine the nature and etiology of his right hand disability.  The examiner should thoroughly review the claims file and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right hand disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


